On order of the Court, the application for leave to appeal the June 26, 2018 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Genesee Co. Drain Comm'r Jeffrey Wright v. Genesee Co. (Docket No. 156579) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
WILDER , J., did not participate because he was on the Court of Appeals panel at an earlier stage of the proceedings.